Citation Nr: 1738453	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-20 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a right plantar fasciitis.

2.  Entitlement to an increased disability rating in excess of 10 percent for a left knee disability status post lateral release. 

3.  Entitlement to an increased disability rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Dodd, Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to October 1999. 

This matter comes to the Board of Veterans'Appeals (Board) from a rating decision dated in March 2011 by the Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Muskogee, Oklahoma.

In January 2015, the Board remanded the Veteran's claim for plantar fasciitis for the provision of a new VA examination and denied an increased disability rating in excess of 10 percent for the right knee disability, and an increased disability rating in excess of 10 percent for the right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).

In March 2015, the Court issued a Memorandum Decision in which it vacated the Board's decision denying an increased rating in excess of 10 percent for the left and right knee disabilities and remanded it to the Board for further proceedings consistent with the Court's decision.  Therefore, the issues of entitlement to an increased disability rating in excess of 10 percent for a left knee disability status post lateral release and entitlement to an increased disability rating in excess of 10 percent for a right knee disability status-post arthroplasty with lateral release remain before the Board.

These claims were previously before the Board in March 2017, at which time they were remanded for additional development.  That development having been completed, these claims are once again returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In accordance with the instructions in the 2017 Board Remand, the RO scheduled the Veteran for VA examinations for his service-connected right foot and bilateral knees.

In regard to the Veteran's right foot plantar fasciitis, the Board instructed the VA examiner to specifically provide determination on whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment, or whether it results in actual loss of use of the foot as had been directed in a prior January 2015 Remand to cure a deficiency in prior VA examinations for that disability.

In a May 2017 VA examination for the Veteran's right foot, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with plantar fasciitis.  The examination showed pain on use of the right foot and pain on accentuated use of the right foot.  The Veteran also showed pain on manipulation of right foot and the pain is accentuated.  There was further indication of swelling on use of the right foot.  The Veteran also had extreme tenderness of the plantar surfaces of the right foot.  The VA examiner indicated that the Veteran used orthotics; however, he still remained symptomatic.  Although the VA examiner indicated that his disability would not be equally served by the use of a prosthesis or amputation, which would serve to show that the Veteran's disability did not result in actual loss of use of the right foot, it was not indicated whether his right foot plantar fasciitis was manifested by moderate, moderately-severe, or severe residuals or impairment.

Although the Board finds that the May 2017 VA examiner answered a part of the question posed by the March 2017 Remand, the question of whether the Veteran's right foot plantar fasciitis was manifested by moderate, moderately-severe, or severe residuals or impairment was left unanswered.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

As such, the Board finds that the Veteran's claims file should be returned to the May 2017 VA examiner so that an addendum opinion to the original question posed may be provided.  In particular, the VA examiner must explicitly state whether the Veteran's right foot plantar fasciitis was manifested by moderate, moderately-severe, or severe residuals or impairment or why such opinion would be impossible to render.  A full rationale for all opinions must be provided.

In regard to the Veteran's bilateral knee disabilities, the Board instructed the VA examiner to provide all required testing in regard to the Veteran's range of motion.  The Board observed that a new precedential opinion that directly impacted this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In a May 2017 VA examination for the Veteran's bilateral knee disabilities, the VA examiner, upon a review of the claims file, subjective interview, and objective testing, diagnosed the Veteran with bilateral knee degenerative arthritis with subluxation.  Range of motion tests for the left knee provided the following results: flexion to 100 degrees (normal 140 degrees); extension to 30 degrees (normal 0 degrees).  Pain was objectively noted at flexion and extension.  There were signs of slight subluxation.  Range of motion tests for the right knee included the following results: flexion to 70 degrees (normal 140 degrees); extension to 20 degrees (normal 0 degrees).  Pain was objectively noted at flexion and extension.  There were signs of slight subluxation.

The VA examiner did not indicate whether the values provided for range of motion were active or passive as requested by the March 2017 Remand.  In any event, it appears that the VA examiner only took measurements for one or the other and not both as directed in the March 2017 Remand.  Rather, the VA examiner merely provided a canned blanket statement at the end of the VA examination that stated "Joint testing per Correia v. McDonald July 5, 2016 No. 13-3238 requirements was performed as medically appropriate."  However, it does not appear that the testing was actually provided in accordance with Correia, and the VA examiner did not explain why it would not be appropriate to do so.  Further, there was no explanation as to what type of testing was actually provided in regard to the values obtained.

Again, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. 268.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

As such, the Board finds that the Veteran's claims file must also be returned to the May 2017 VA examiner so that an addendum opinion may be provided in order to obtain the previously requested range of motion values or a complete explanation as to why such testing is not possible and what type of range of motion the current values represent.  A full rationale for all opinions must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the Veteran's bilateral knee and right foot disabilities.

2. Thereafter, return the Veteran's claims file to the VA examiner who conducted the May 2017 VA examination for the service-connected right plantar fasciitis.  If that examiner is no longer available, the Veteran's claims file should be forwarded to a VA examiner of like skill and qualification.  The claims file must be made available to the VA examiner for review in connection with the examination, and this fact should be acknowledged in the report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The examiner is asked to specifically report all manifestations of the right plantar fasciitis and render an opinion as to whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment.  A complete rationale for all opinions must be provided.

3. Return the Veteran's claims file to the VA examiner who conducted the May 2017 VA examination for the service-connected bilateral knee disabilities.  If that examiner is no longer available, the Veteran's claims file should be forwarded to a VA examiner of like skill and qualification.  The claims file must be made available to the VA examiner for review in connection with the examination, and this fact should be acknowledged in the report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite joint, if it is undamaged.  If any of the joints cannot be so tested, then the examiner should indicate that such testing cannot be done.  A complete rationale for all opinions must be provided.

4. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case. After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




